--------------------------------------------------------------------------------

Exhibit 10.2


VICE PRESIDENT, CHIEF FINANCIAL OFFICER


Effective: January 1, 2013
 



--------------------------------------------------------------------------------



VICE PRESIDENT, CHIEF FINANCIAL OFFICER


PURPOSE:  To define the compensation plan for the Vice President, Chief
Financial Officer.


SCOPE:  Perma-Fix Environmental Services, Inc.


POLICY:  The Vice President, Chief Financial Officer Compensation Plan is
designed to retain, motivate and reward the incumbent to support and achieve the
business, operating and financial objectives of Perma-Fix Environmental
Services, Inc (the “Company”).


BASE SALARY:  The Base Salary indicated below is paid in equal periodic
installments per the regularly scheduled payroll.


PERFORMANCE INCENTIVE COMPENSATION: Performance Incentive Compensation is
available based on the Company’s financial results noted in Schedule A.
 Effective date of plan is January 1, 2013 and incentive will be for entire
year. Performance incentive compensation will be paid on or about 90 days after
year-end, or sooner, based on final 10-K financial statement.


SEPARATION:  If employment is separated prior to the annual incentive
compensation payment date as noted above, no incentive compensation is due to
the incumbent.


ACKNOWLEDGEMENT:  Payment of Performance Incentive Compensation of any type will
be forfeited, unless the Human Resources Department has received a signed
acknowledgement of receipt of the Compensation Plan prior to the applicable
payment date.


INTERPRETATIONS:  The Compensation Committee of the Board of Directors retains
the right to modify, change or terminate the Compensation Plan at any time and
for any reason.  It also reserves the right to determine the final
interpretation of any provision contained in the Compensation Plan and it
reserves the right to modify or change the Administrative and EBITDA Target as
defined herein in the event of the sale or disposition of any of the assets of
the Company.  While the plan is intended to represent all situations and
circumstances, some issues may not easily be addressed.  The Compensation
Committee will endeavor to review all standard and non-standard issues related
to the Compensation Plan and will provide quick interpretations that are in the
best interest of the Company, its shareholders and the incumbent.
 

--------------------------------------------------------------------------------



VICE PRESIDENT, CHIEF FINANCIAL OFFICER


Base Pay and Performance Incentive Compensation Targets


The compensation for the below named individual as follows:


Annualized Base Pay:
 
$
214,240
 
Performance Incentive Compensation Target (at 100% of Plan):
 
$
53,560
 
Total Annual Target Compensation (at 100% of Plan):
 
$
267,800
 



The Performance Incentive Compensation Target is based on the Schedule A below.


 
   
Performance Target Thresholds
 
 
Weights
     
100%+
   
98-99%
   
96-97%
   
94-95%
   
92-93%
   
90-91%
   
88-89%
 
 

                                                         
Administrative
   
25
%
   
13,390
     
16,068
     
17,407
     
18,746
     
20,085
     
21,424
     
23,433
 
 
                                                               
 
         
Performance Target Thresholds
 
 
Weights
     
85-100%
   
101-120%
   
121-130%
   
131-140%
   
141-150%
   
151-160%
   
161%+
 
                                                               
EBITDA
   
50
%
   
26,780
     
32,136
     
34,814
     
37,492
     
40,170
     
42,848
     
46,865
 
 
                                                               
Discretionary
   
25
%
   
13,390
     
16,068
     
17,407
     
18,746
     
20,085
     
21,424
     
23,433
 
 
                                                               
 
           
53,560
     
64,272
     
69,628
     
74,984
     
80,340
     
85,696
     
93,731
 




1)
Administrative Expense is defined as the total consolidated administrative
expenses from continuing operations as publicly reported in the Company’s
financial statements.  Administrative expenses will be inclusive of all
subsidiaries from continuing operations, and will exclude Marketing Expenses and
Interest Expense. The Board reserves the right to make adjustments to
Administrative expense Target so as not to penalize the employee for material
unforeseen events outside of the employees responsibility and it reserves the
right to modify or change the Administrative Expense Targets as defined herein,
which is $13,390,000 in the event of the sale or disposition of any of the
assets of the Company or in the event of an acquisition.  The Board further
reserves the right to adjust Administrative Expenses Target to reflect charges
resulting from the vesting of incentive stock options.
 

2)
EBITDA is defined as earnings before interest, taxes, depreciation, and
amortization from continuing operations.  The percentage achieved is determined
by comparing the actual EBITDA to the Board approved EBITDA Target, which is
$9,567,000.  The Board reserves the right to make adjustments to the EBITDA
Target to account for the unique accounting treatment of fair market value of
percentage of completion contracts resulting from the acquisition of Safety and
Ecology Holdings Corporation and its subsidiaries (“SEC”).
 

3)
Discretionary incentive payment is to be approved by the Compensation Committee
based on achievement of accounting, financial, and accounting centralization and
information technology oversight objectives, including but not limited to:
 

·
Compliance with the requirement of the Sarbanes-Oxley Act of 2002 (“SOX”);
 

·
Meeting public filing deadlines such as Form 10-K, Form 10-Qs, Form 8-Ks, and
press releases;
 

·
Automation and centralization of accounting processes, including but not limited
to: (a) install multi-company software at corporate office; (b) improve
forecasting model from facilities including new software, if cost effective; (c)
sales and opportunity tracking system; (d) complete improvement to time
management system; and (e) improve project tracking system; and
 

·
Collection of problem accounts receivable.
 

4) No discretionary performance incentive compensation will be payable unless a
minimum of 70% of the EBITDA Target is achieved. In addition, no performance
incentive compensation will be payable for achieving the administrative expense
target unless a minimum of 70% of the EBITDA Target is achieved.

--------------------------------------------------------------------------------

 
Performance Incentive Compensation Payment


Effective date of plan is January 1, 2013 and incentive will be for entire year.
Performance incentive compensation will be paid on or about 90 days after
year-end, or sooner, based on final Form 10-K financial statement.
 
ACKNOWLEDGMENT:
 
I acknowledge receipt of the aforementioned Vice President, Chief Financial
Officer 2013 - Compensation Plan.  I have read and understand and accept
employment under the terms and conditions set forth therein.


/s/ Ben Naccarato
 
 
6/12/2013
 
 
/s/Ben Naccarato
 
 
Date
 
 
 
 
 
 
 
 
/s/Mark Zwecker
 
 
6/12/2013
 
 
/s/ Board of Director
 
 
Date
 
 

 
 

--------------------------------------------------------------------------------